Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 1 of 6 Page ID #296




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                     Case No. 20–CR–40061–JPG

 TROY L. ASH,
 Defendant.

                                  MEMORANDUM & ORDER

       Before the Court are Defendant Troy L. Ash’s pro se Motion for Change of Venue, (ECF

No. 97); Motion to Suppress Custodial Statements, (ECF No. 98); Motion Challenging

Jurisdiction, (ECF No. 107); Motion to Dismiss for Speedy Trial Rights Violation, (ECF No. 108);

and Motion for Discovery, (ECF No. 109). The Government responded. (ECF Nos. 105, 106, 111,

and 116). For the reasons below, the Court DENIES Ash’s Motion for Change of Venue, Motion

to Suppress Custodial Statements, Motion Challenging Jurisdiction, and Motion to Dismiss for

Speedy Trial Rights Violation; and DEFERS RULING on his Motion for Discovery.

  I.   MOTION FOR CHANGE OF VENUE

       First, Ash asserts that venue for this criminal prosecution is improper in this District

because, as an African American in a predominately white area, “it would be nearly impossible to

summon a jury of [his] peers,” thus depriving him of “the fair trial he deserves.” (Ash’s Mot. for

Change of Venue at 1). The Court disagrees.

       The law on this issue is clear: “[T]he Constitution does not entitle a defendant to a venire

of any particular racial makeup.” United States v. Adkinson, 916 F.3d 605, 609 (7th Cir. 2019)

(citing Taylor v. Louisiana, 419 U.S. 522, 538 (1975) (“Defendants are not entitled to a jury of

any particular composition . . . .”)). If Ash is worried about implicit bias, then “voir dire [is] the
Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 2 of 6 Page ID #297




appropriate vehicle to address it.” Id. The Court therefore DENIES Ash’s Motion for Change of

Venue.

 II.     MOTION TO SUPPRESS CUSTODIAL STATEMENTS

         Ash claims to seek suppression of “the statements which [were] made in a custodial setting

under circumstances that the agents should know or should have known were reasonabl[y] likely

to elicit incriminating responses.” (Ash’s Mot. to Suppress Custodial Statements at 1). But he does

not provide any factual background—only citations to legal authority. (See id. at 2–3). Because

there is no mention of the statements that he seeks to suppress, his brief does not “contain a short,

concise statement of [his] position, together with citations . . . to the record.” See SDIL-LR 7.1(d).

The Court therefore DENIES Ash’s Motion to Suppress Custodial Statements.

III.     MOTION CHALLENGING JURISDICTION

         Next, Ash says that he is entitled to a writ of quo warranto as “a real live inhabitant, living

indigenous of the land . . . .” (Ash’s Mot. Challenging Jurisdiction at 1).

                The defendant challenges the Presiding Judge for the record
                pertaining to the person, party, and/or individual “status”
                “nationality” and the Judge Oath of Office, which must be
                presented for the record “Delegation of Authority Order” from the
                Supreme Court, and his/her Surety Bond and License therefore
                failure to state his/her nationality status the person acting as judge
                violates the United States Constitution for America, which clearly
                forbids a citizen of the United States to have any type of Title of
                Nobility.

                                *               *               *

                Wherefore, I Troy Ash invoke this challenge of jurisdiction and
                authority and Petition for Quo Warranto to all parties known and
                unknown to this matter to present their status and nationality for
                the record . . . to establish jurisdiction, failure to establish
                jurisdiction the court must move to dismiss the case in chief for
                want of jurisdiction with prejudice.

(Id. at 2, 6–7). The Court disagrees.



                                                —2—
Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 3 of 6 Page ID #298




        Ash’s second motion is nonsensical and meritless. “The purpose of a quo warranto action

generally ‘is to question whether a person lawfully holds title to office.’ ” Parker v. Lyons,

757 F.3d 701, 704 (7th Cir. 2014) (quoting McCready v. Ill. Sec’y of State, 888 N.E.2d 702, 712

(Ill. App. Ct. 2008)). In other words, “[t]he writ of quo warranto, which has been characterized as

an ‘extremely difficult and uncertain’ remedy, may be used to oust a wrongful holder from office.”

John Bourdeau et al., 8 Federal Practice § 20:684 (Lawyers ed. 2021) (quoting Smith v. Dearborn

Fin. Servs., Inc., 982 F.2d 976, 981 (6th Cir. 1993). And “[f]or private individuals, quo warranto

is not a writ of right. . . . [I]ndividuals may bring an action in quo warranto only by leave of court.”

People v. Phelan, 634 N.E.2d 739, 741(Ill. 1994). At bottom, Ash’s motion was filed without leave

and simply amounts to a baseless accusation that the Presiding Judge is unlawfully seated. Without

more, the Court DENIES his Motion Challenging Jurisdiction.

IV.     MOTION TO DISMISS FOR SPEEDY TRIAL RIGHTS VIOLATION

        Ash also contends that his constitutional right to a speedy trial has been violated. (Ash’s

Mot. to Dismiss at 1). The Court disagrees.

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial . . . .” U.S. Const. amend VI. And Congress has clarified that

a speedy trial is one that “commence[s] within seventy days from the filing date (and making

public) of the information or indictment, or from the date the defendant has appeared before a

judicial officer of the court in which such charge is pending, whichever date last occurs.” See

18 U.S.C. § 3161(c)(1) (emphasis added). Even so, some “periods of delay [are] excluded in

computing the time within which . . . the trial of any such offense must commence . . . .” Id.

§ 3161(h). This includes any “delay resulting from any pretrial motion, from the filing of the

motion through” its disposition, id. § 3161(h)(1)(D); as well as any “delay resulting from a




                                                —3—
Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 4 of 6 Page ID #299




continuance granted by any judge on his own motion or at the request of” a party, “if the judge

granted such continuance on the basis of his findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial,” id.

§ 3161(h)(7)(A).

          With that in mind, Ash still has 36 days left on the speedy-trial clock, which is not running.

Ash was indicted on July 8, 2020; but he did not make an initial appearance until July 16—thus,

July 16 is when the 70-day clock started ticking. That said, the Government filed a Motion to

Detain on July 13 that was not ruled on until July 23; so the clock really began running on July 24.

Thirty-four days passed. Then, on August 26, the Court continued the trial date until November 2,

finding that the ends of justice served by a continuance outweighed the best interest of Ash and

the public in a speedy trial. The same occurred on October 19 (continuing trial until December 21),

December 4 (continuing trial until February 22, 2021), January 28 (continuing trial until

March 22), February 4 (continuing trial until May 10), and April 22 (continuing trial until

June 21). 1 In sum, only 34 days have run. The Court therefore DENIES Ash’s Motion to Dismiss

for Speedy Trial Rights Violation.

    V.    MOTION FOR DISCOVERY

          Finally, Ash contends that his standby counsel refuses to visit him in jail to go over the

discovery out of “his personal fears” of the COVID-19 virus. (Ash’s Mot. for Discovery at 1).

Though Ash has met with his standby counsel “via video so [he] can listen and inspect” the

discovery, “it malfunctions preventing [him] to see it.” Id. In short, Ash argues that he has not seen




1
    Ash also argues that “[t]he Covid pandemic hasn’t prevented the courts (government) from arraigning people daily,
    or from allowing them to plea out . . . . So please don’t attribute this obvious delay on the Covid 19 pandemic.”
    (Ash’s Mot. to Dismiss at 2). But the amount of coordination and personnel required to conduct a jury trial during
    a public-health emergency is no doubt a valid reason to continue a trial date. Arraignments and change-of-plea
    hearings, on the other hand, are less onerous and can occur remotely with a defendant’s consent.


                                                       —4—
Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 5 of 6 Page ID #300




the discovery “because (1) standby counsel refusal to visit jails, (2) malfunctioning or inabilities

to operate the machines, (2) the government refuses to allow me to have it in my possession. Which

is ironic when the jail allows [inmates] to have [their discovery materials], other inmates have

theirs in their possession.” (Id. at 2). He therefore asks the Court “to dismiss the indictment on the

grounds of [him] being denied [the] discovery . . . .” (Id. at 3).

       In response, the government contends that it provided a “Jail Copy” of the discovery to

Ash’s standby counsel, who was supposed to give it to Ash. (Gov’t’s Fourth Resp. at 5). But

“[w]hile the jail computers are set-up to allow inmates to review PDF documents, it is unclear

whether the computers are capable of playing recordings.” (Id. at 5–6). Moreover, although “[t]he

government did not put any recordings on the ‘Jail Copy,’ [it] did provide stand-by counsel with

additional discs which contain recordings or other non-PDF material.” (Id. at 6).

       The Court has broad authority to regulate discovery and can order a party to permit its

inspection or by prescribing other just terms and conditions. Fed. R. Crim. P. 16(d). But to

adequately address Ash’s concerns, the Court must hear from the parties and Ash’s standby

counsel to uncover why Ash has yet to review the discovery. If the Court needs to transport him

to the courthouse so he can review the non-PDF discovery in camera, then it will do so. The Court

therefore DEFERS RULING on Ash’s Motion for Discovery until a hearing is conducted. A date

and time will be provided in a separate notice.




                                               —5—
Case 4:20-cr-40061-JPG Document 121 Filed 05/24/21 Page 6 of 6 Page ID #301




VI.    CONCLUSION

       The Court DENIES Defendant Troy L. Ash’s pro se Motion for Change of Venue, Motion

to Suppress Custodial Statements, Motion Challenging Jurisdiction, and Motion to Dismiss for

Speedy Trial Rights Violation; and DEFERS RULING on his Motion for Discovery.

       IT IS SO ORDERED.

Dated: Monday, May 24, 2021
                                                 S/J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 UNITED STATES DISTRICT JUDGE




                                          —6—
